Citation Nr: 0617051	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION


The veteran had active duty from July 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In January 2006, the veteran appeared at a hearing 
at the RO before the undersigned. 


FINDING OF FACT

The veteran's hepatitis C is related to service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  Because the Board is taking action favorable to the 
appellant on the issue in appellate status, a decision at 
this point poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The veteran contends that he has hepatitis C as a result of 
service.  He asserts that the possible modes of transmission 
during service include extensive dental work, inoculations by 
jet injection, and fist fights.   

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran has a current disability.  VA clinical records 
show treatment for hepatitis C.  

Service medical records are negative for any findings of 
hepatitis C.  An October 2004 VA examination report, for 
which the claims folder was not reviewed, noted an impression 
of hepatitis C, etiology undetermined.  Subsequently, the 
veteran was afforded another examination in April 2005 for 
which the veteran's claims folder was reviewed in conjunction 
with examination of the veteran.  The examiner diagnosed 
chronic hepatitis C and noted that historically it was at 
least as likely as not that any of the situations during 
service (dental work, jet injection, and fist fights) could 
at least as likely as not be the source of exposure to 
hepatitis C.  He further noted the order of greater 
possibility was the series of immunizations through a common 
injector gun along with 74 other men injected one after 
another on the same day without sterilization or cleaning the 
gun in between injections, or next the possibility of blood 
exposure during one of his fist fights.  The examiner also 
noted the possibility of exposure during dental procedure but 
found that this situation was less likely than the other two 
situations.  He added that it was not possible to state with 
certainty which situation caused the veteran to be infected 
with hepatitis C but it was at least as likely that any of 
the three situations was a situation in which he could have 
been exposed.  The examiner further acknowledged the lack of 
symptomatology from service to diagnosis in 2000 but stated 
that was how hepatitis C presents itself.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims held that 
a veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  Resolving the benefit of the doubt in the favor of 
the veteran, the Board finds that hepatitis C was incurred 
during active service.  While service medical records are 
absent for findings of hepatitis C and the October 2004 VA 
examination report noted unknown etiology of the disability, 
the April 2005 VA examination report, based upon a review of 
the claims folder, is sufficient to adequately link the 
current disability to incident(s) of service.  Therefore, 
service connection for hepatitis C is granted.  



ORDER

Service connection for hepatitis C is granted.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


